442 F.2d 1345
Jack . dougherty, a/ppellant,v.R. K. PROCUNIER, etc., et al., Appellees.
No. 25309.
United States Court of Appeals, Ninth Circuit.
June 11, 1971.

Jack L. Dougherty, in pro. per.
Evelle J. Younger, Atty. Gen. of Cal., Albert W. Harris, jr., Asst. Atty. Gen., John T. Murphy, Deputy Atty. Gen., San Francisco, Cal, for appellees.
Before KOELSCH, ELY, and TRASK, Circuit Judges.
PER CURIAM:


1
Dougherty is a California state prisoner.  He filed an action in the District Court against certain of his custodians, claiming that they had violated his civil rights to his damage in the sum of over $23,000,000.  The District Court dismissed the complaint upon the ground that its allegations were not 'plain and concise' and that they were 'garbled,' vague, and unintelligible.  We agree with the District Court's conclusion that applicable Rules pertaining to pleading required that Dougherty's complaint not be entertained.  Accordingly, the judgment is

Affirmed.1


1
 The appellant has requested the appointment of an attorney to assist him with this appeal.  This being a civil action, we have declined to make the requested appointment